DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Amendment
Regarding the amendment filed 10/25/2021: Claims 1-2 and 4-13 are pending.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1, 2, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Chong et al (US 2010/0244867 A1, cited in IDS, heretofore referred to as 
Applicant's arguments regarding the rejection of claims 3, 4, 8, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Matsunaga et al. (US 6,242,930 B1, cited in IDS, hereinafter Matsunaga) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Kazuki. 
Applicant's arguments regarding the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Matsunaga in view of Lin et al (US 2008/0054918 A1, cited in IDS, heretofore referred to as Lin) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.   However a new rejection has been formed in view of Kazuki.
Applicant's arguments regarding the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable Chong in view of Kim in view of Matsunaga and Mayer et al. (US 2009/0242405 A1, cited in IDS, hereinafter Mayer) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Kazuki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2010/0244867 A1) in view of Kim (US 2015/0198632 A1) in view of Kazuki (JP 2010216847A).

Regarding Claim 1, Chong discloses a guide plate for a probe array for testing electrical devices (a probe card assembly 42 that is connectable to a test head structure para 0038 with a guide plate 48 shown in figure 2 and para 0050; an exemplary probe card assembly for testing single die on a silicon wafer, para 0019), the guide plate comprising: 
an electrically insulating ceramic substrate (the probe chip substrate 30 may comprise any of ceramic, glass, glass ceramic [electrically insulating materials], para 0072) having a hole pattern corresponding to a predetermined probe pattern (The probe chip substrate 30 comprises electrically conductive vias 66 spaced at an intermediate pitch relative to the IC dice construction pads 26 [pattern based on IC chip to be probed], para 0072); 
a patterned metal layer disposed on the electrically insulating ceramic substrate (a first front side electrically conductive routing layer 106 having X and Y routing capability, a substrate 30, para 0062; the primary front side metal 106 may comprise one or more deposited layers, e.g. Ni or Cu, such as formed by sputtering or plating, para 0076; using photolithographically defined metal patterns in the two metal layers, e.g. the first front side metal 106, para 0098; also see Fig. 4 [the patterned metal layer 106 is on the substrate 30]) such that at least two holes of the hole pattern are electrically connected to each other, and such that at least two holes of the hole pattern are electrically insulated from each other (Within the front side metal 1 layer 106, electrically conductive traces typically extend, as defined by a trace pattern 130, from the contact regions 127 toward the probe chip vias 66, that are defined by a via pattern 132, para 0090; Additional layers of insulators and metals can be added to either or both the front side 48a and the backside 48 b of the substrate 30, or to the IC device substrate 20. Adding metal layers provides increased numbers of routing channels (holes connected by routing channels are 
Chong does not teach wherein the guide plate is configured to provide mechanical support for probes passing through the holes of the hole pattern and wherein the guide plate is configured to have the probes pass through the holes of the hole pattern without being affixed to the holes of the hole pattern.
Kim teaches wherein the guide plate (Kim; Fig 2, Element 10) is configured to provide mechanical support for probes (Kim; Fig 2, Element 30) passing through the holes of the hole pattern (Kim; Fig 2, Element 11b and Par 0034) wherein the guide plate is configured to have the probes pass through the holes of the hole pattern without being affixed to the holes of the hole pattern (Kim; Fig 2 and Par 0039).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chong with the teaching of Kim for the purpose of improving high frequency performance (Kim; Par 0016).
The combination of Chong and Kim does not teach further comprising one or more passive component structures disposed to provide one or more compensating impedances between holes of the hole pattern. 
Kazuki teaches one or more passive component structures (Kazuki; Fig 6, Elements 9) disposed to provide one or more compensating impedances between holes of the hole pattern (Kazuki; Par 0027-0029; Kazuki teaches that the probe holes 88a in figure 6 are surrounded by grounding structures to match the impedance between the probe holes). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chong and Kim with the teaching of Kazuki for the purpose of matching 

Regarding Claim 2, the combination of Chong, Kim, and Kazuki teaches the guide plate of claim 1, wherein a thickness of the patterned metal layer is 10 microns or less (the primary front side metal 106 may comprise a thickness of about 0.1 to about 5 microns or equivalent, to lower electrical trace resistance, para 0076).

Regarding Claim 4, the combination of Chong, Kim, and Kazuki teaches the guide plate of claim 1. 
Chong further teaches wherein the one or more passive component structures are selected from the group consisting of: integrated capacitors, discrete component capacitors, integrated inductors, discrete component inductors, integrated resistors, and discrete component resistors (embedded components, including active components (such as diodes, transistors, integrated circuits, etc.) and passive components (such as resistors, capacitors, and inductors) can be either fabricated as integral components of either the substrate 30 or the front or back side metal and insulating layer, para 0087).

Regarding Claim 12, Chong discloses a method of making a guide plate for a probe array for testing electrical devices (a probe card assembly 42 that is connectable to a test head structure para 0038 with a guide plate 48 shown in figure 2 and para 0050; an exemplary probe card assembly for testing single die on a silicon wafer, para 0019), the method comprising: 
providing an electrically insulating ceramic substrate the probe chip substrate 30 may comprise any of ceramic, glass, glass ceramic [electrically insulating materials], para 0072) having a hole pattern corresponding to a predetermined probe pattern ceramic substrate (the probe chip substrate 30 may 
electrically conductive vias 66 spaced at an intermediate pitch relative to the IC dice construction pads 26 [pattern based on IC chip to be probed], para 0072); 
depositing and patterning a metal layer on the electrically insulating ceramic substrate (a first front side electrically conductive routing layer 106 having X and Y routing capability, a substrate 30, para 0062; the primary front side metal 106 may comprise one or more deposited layers, e.g. Ni or Cu, such as formed by sputtering or plating, para 0076; using photolithographically defined metal patterns in the two metal layers, e.g. the first front side metal 106, para 0098; also see Fig. 4 [the patterned metal layer 106 is on the substrate 30]) such that at least two holes of the hole pattern are electrically connected to each other, and such that at least two holes 5 of the hole pattern are electrically insulated from each other (Within the front side metal 1 layer 106, electrically conductive traces typically extend, as defined by a trace pattern 130, from the contact regions 127 toward the probe chip vias 66, that are defined by a via pattern 132, para 0090; Additional layers of insulators and metals can be added to either or both the front side 48a and the backside 48b of the substrate 30, or to the IC device substrate 20. Adding metal layers provides increased numbers of routing channels, [holes connected by routing channels are electrically connected, others are electrically insulated from each other], para 0079; also see Fig. 8 [some holes are connected, some are isolated based on routing trace pattern]).
Chong does not teach wherein the guide plate is configured to provide mechanical support for probes passing through the holes of the hole pattern and wherein the guide plate is configured to have the probes pass through the holes of the hole pattern without being affixed to the holes of the hole pattern.
Kim teaches wherein the guide plate (Kim; Fig 2, Element 10) is configured to provide mechanical support for probes (Kim; Fig 2, Element 30) passing through the holes of the hole pattern 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chong with the teaching of Kim for the purpose of improving high frequency performance (Kim; Par 0016).
The combination of Chong and Kim does not teach wherein the guide plate further comprises one or more passive component structures disposed to provide one or more compensating impedances between holes of the hole pattern. 
Kazuki teaches wherein the guide plate further comprises one or more passive component structures (Kazuki; Fig 6, Elements 9) disposed to provide one or more compensating impedances between holes of the hole pattern (Kazuki; Par 0027-0029; Kazuki teaches that the probe holes 88a in figure 6 are surrounded by grounding structures to match the impedance between the probe holes). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chong and Kim with the teaching of Kazuki for the purpose of matching characteristic impedance for improving the high frequency characteristics of the probe (Kazuki; Par 0030).

Regarding Claim 13, the combination of Chong, Kim, and Kazuki teaches the method of claim 12, wherein a thickness of the metal layer is 10 microns or less (the primary front side metal 106 may comprise a thickness of about 0.1 to about 5 microns or equivalent, to lower electrical trace resistance, para 0076).


Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Kazuki in view of Matsunaga et al. (US 6,242,930 B1, cited in IDS, hereinafter Matsunaga).

Regarding Claim 8, the combination of Chong, Kim, and Kazuki teaches the guide plate of claim 1. 
The combination of Chong, Kim, and Kazuki does not teach wherein the passive component structure is a capacitor provided by a gap between a signal hole and a ground part of the patterned metal layer connected to a ground hole of the predetermined probe pattern. 
Matsunaga teaches wherein the passive component structure is a capacitor provided by a gap between a signal hole and a ground part of the patterned metal layer connected to a ground hole of the predetermined probe pattern (by changing the gap between the two ground plates 15 in FIG. 13, it is possible to change the capacitive component and inductive component by means of the calculation method described with reference to FIG. 14. Thus, the ground plates 15 are constructed to enable the optional Selecting and changing of the different parts, col 12, lines 12-17). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chong and Kim with the teaching of Matsunaga for the purpose of being able to obtain adjustable capacitance to match characteristic impedance for improving the high frequency characteristics of the probe (see Matsunaga, col 3, lines 5-10 and col 12, lines 12-17).

Regarding Claim 9, the combination of Chong, Kim, and Kazuki teaches the guide plate of claim 1.
The combination of Chong, Kim, and Kazuki does not teach wherein the passive component structure is a capacitor provided by a gap between a signal part of the patterned metal layer connected to a signal hole of the predetermined probe pattern and a ground part of the patterned metal layer connected to a ground hole of the predetermined probe pattern. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chong, Kim, and Kazuki with the teaching of Matsunaga for the purpose of being able to obtain adjustable capacitance to match characteristic impedance for improving the high frequency characteristics of the probe (see Matsunaga, col 3, lines 5-10 and col 12, lines 12-17).

Regarding Claim 11, the combination of Chong, Kim, and Kazuki teaches the guide plate of claim 1.
The combination of Chong, Kim, and Kazuki does not teach wherein the passive component structure is a discrete component capacitor connected between a signal part of the patterned metal layer connected to a signal hole of the predetermined probe pattern and a ground part of the patterned metal layer connected to a ground hole of the predetermined probe pattern. 
Matsunaga teaches wherein the passive component structure is a discrete component capacitor connected between a signal part and a ground part (producing the metal pipe 170 having the capacitive component So that the impedance of the probe end part 190 can match, and fitting the pipe 170 over the coaxial inner conductor 13, impedance matching is accurately achieved., col 10, lines 26-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chong, Kim, and Kazuki with the teaching of Matsunaga for the purpose of .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Kazuki in view of Lin et al (US 2008/0054918 A1, cited in IDS, heretofore referred to as Lin).
 
Regarding Claim 5, the combination of Chong, Kim, and Kazuki teaches a probe array according to claim 1.  
The combination of Chong, Kim, and Kazuki doesn’t teach a probe array comprising: a top guide plate according to claim 1; a bottom guide plate according to claim 1; a probe array including two or more probes, wherein each probe of the probe array passes through corresponding holes in the top guide plate and in the bottom guide plate; wherein at least one of the probes of the probe array is a ground probe making electrical contact to the top guide plate and to the bottom guide plate; wherein at least one of the probes of the probe array is a signal probe that is electrically insulated from the ground probe. 
Lin teaches a top guide plate according to claim 1 (the probe assembly 60 ... comprising ... an upper guide plate 62, para 0024; also see Fig. 6); a bottom guide plate according to claim 1 (the probe assembly 60 ... comprising ... a lower guide plate 63, para 0024; also see Fig. 6); a probe array including two or more probes, wherein each probe of the probe array passes through corresponding holes in the top guide plate and in the bottom guide plate (a plurality of signal probes 64, compensation probes 65, and grounding probes 66, which are inserted through the two guide plates 62 and 63 and held in a perpendicular manner relative to the circuit board 40, para 0024; also see Fig. 6); wherein at least one of the probes of the probe array is a ground probe making electrical contact to the top guide plate and to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chong, Kim, and Kazuki with the teaching of Lin for the purpose of maintaining the characteristic impedance for transmission of high frequency signals without damaging to the I Cs of the test sample (see Lin, para 0007).

Regarding Claim 6, the combination of Chong, Kim, Kazuki, and Lin teaches the probe array of claim 5.
	The combination of Chong, Kim, and Kazuki does not teach wherein the one or more compensating impedances of the top and bottom guide plates are configured to improve an impedance match for probing a device under test with the signal probe and the ground probe. 
Lin teaches wherein the one or more compensating impedances of the top and bottom guide plates are configured to improve an impedance match for probing a device under test with the signal probe and the ground probe (The compensation probes 65 are respectively arranged adjacent to the signal probes 64 in a parallel manner and kept a predetermined distance from the signal probes 64 to maintain the characteristic impedance during transmission of a high frequency signal through each signal probe 64. , para 0024; Therefore, the high-frequency signaling quality of the probe card 2 is low return loss and excellent impedance matching, para 0025). 
.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Kazuki in view of Matsunaga and Mayer et al. (US 2009/0242405 A1, cited in IDS, hereinafter Mayer).
Regarding Claim 10, the combination of Chong, Kim, Kazuki, and Matsunaga teaches the guide plate of claim 9.
	The combination of Chong, Kim, Kazuki, and Matsunaga does not teach wherein the gap is configured as a spacing between two interdigitated metal regions. 
Mayer is in the field of device structures (Abstract) and teaches wherein the gap is configured as a spacing between two interdigitated metal regions (Spaced-apart electrodes may be provided by interdigitated electrodes, para 0022; interdigitated metal guiding electrodes 18, para 0053; An alternating voltage applied across an electrode gap creates an electric field that attracts structures to the substrate through a dielectrophoretic force ... A structure can be centered relative to the electrode gap by short-range capacitive forces, para 0019). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chong, Kim, Kazuki, and Matsunaga with the teaching of Mayer for the purpose of controlling the placement of the structures using the capacitive forces (see Mayer, paras 0019 and 0182).

Allowable Subject Matter
7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 7, the prior art of record, individually or in combination, does not teach or fairly suggest the specific limitations: “further comprising one or more intermediate guide plates disposed between the top guide plate and the bottom guide plate; wherein each intermediate guide plate comprises:  FFP-506/USPage 316/164326a) an electrically insulating ceramic substrate having a hole pattern corresponding to a predetermined probe pattern; b) a patterned metal layer disposed on the electrically insulating ceramic substrate such that at least two holes of the hole pattern are electrically connected to each other, and such that at least two holes of the hole pattern are electrically insulated from each other; and c) one or more passive component structures disposed to provide one or more compensating impedances between holes of the hole pattern; wherein each probe of the probe array passes through corresponding holes in the one or more intermediate guide plates; and wherein the one or more compensating impedances of the one or more intermediate guide plates are configured to improve the impedance match for probing a device under test with the signal probe and the ground probe.”

Conclusion
               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Ondricek et al teaches a probe card assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867